EXHIBIT 10.2
MASTER TERMS AND CONDITIONS FOR CONVERTIBLE BOND HEDGING TRANSACTIONS
BETWEEN JPMORGAN CHASE BANK, NATIONAL ASSOCIATION, LONDON BRANCH AND PHH
CORPORATION
     The purpose of this Master Terms and Conditions for Convertible Bond
Hedging Transactions (this “Master Confirmation”), dated as of September 23,
2009, is to set forth certain terms and conditions for convertible bond hedging
transactions to be entered into between JPMorgan Chase Bank, National
Association, London Branch (“Dealer”) and PHH Corporation (“Counterparty”). Each
such transaction (a “Transaction”) entered into between Dealer and Counterparty
that is to be subject to this Master Confirmation shall be evidenced by a
written confirmation substantially in the form of Exhibit A hereto, with such
modifications thereto as to which Counterparty and Dealer mutually agree (a
“Confirmation”). This Master Confirmation and each Confirmation together
constitute a “Confirmation” as referred to in the Agreement specified below.
     This Master Confirmation and a Confirmation evidence a complete binding
agreement between you and us as to the terms of the Transaction to which this
Master Confirmation and such Confirmation relates. This Master Confirmation and
each Confirmation hereunder shall supplement, form a part of, and be subject to
an agreement in the form of the 1992 ISDA Master Agreement (Multicurrency-Cross
Border) as if we had executed an agreement in such form on the Trade Date of the
first such Transaction (but without any Schedule except for the election of
(i) the laws of the State of New York as the governing law and (ii) United
States dollars as the Termination Currency) between Dealer and Counterparty, and
such agreement shall be considered the “Agreement” hereunder.
     The definitions and provisions contained in the 2002 ISDA Equity
Derivatives Definitions (the “Definitions”) as published by ISDA are
incorporated into this Master Confirmation. For the purposes of the Definitions,
each reference herein or in any Confirmation hereunder to a Unit shall be deemed
to be a reference to a Call Option or an Option, as context requires.
     THIS MASTER CONFIRMATION WILL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE
WITH THE LAWS OF THE STATE OF NEW YORK, WITHOUT REFERENCE TO CHOICE OF LAW
DOCTRINE. THE PARTIES HERETO IRREVOCABLY SUBMIT TO THE EXCLUSIVE JURISDICTION OF
THE COURTS OF THE STATE OF NEW YORK AND THE UNITED STATES COURT FOR THE SOUTHERN
DISTRICT OF NEW YORK IN CONNECTION WITH ALL MATTERS RELATING HERETO AND WAIVE
ANY OBJECTION TO THE LAYING OF VENUE IN, AND ANY CLAIM OF INCONVENIENT FORUM
WITH RESPECT TO, THESE COURTS.
     The Transactions under this Master Confirmation shall be the sole
Transactions under the Agreement. If there exists any ISDA Master Agreement
between Dealer and Counterparty or any confirmation or other between Dealer and
Counterparty pursuant to which an ISDA Master Agreement is deemed to exist
between Dealer and Counterparty, then notwithstanding anything to the contrary
in such ISDA Master Agreement, such confirmation or agreement or any other
agreement to which Dealer and Counterparty are parties, the Transactions under
this Master Confirmation and the Agreement shall not be considered Transactions
under, or otherwise governed by, such existing or deemed ISDA Master Agreement.
     1. In the event of any inconsistency between this Master Confirmation, on
the one hand, and the Definitions or the Agreement, on the other hand, this
Master Confirmation will control for the purpose of the Transaction to which a
Confirmation relates. In the event of any inconsistency between the Definitions,
the Agreement and this Master Confirmation, on the one hand, and a Confirmation,
on the other hand, the Confirmation
JPMorgan Chase Bank, National Association
Organised under the laws of the United States as a National Banking Association
Main Office 1111 Polaris Parkway, Columbus, Ohio 43271
Registered as a branch in England & Wales branch No. BR000746
Registered Branch Office 125 London Wall, London EC2Y 5AJ
Authorised and regulated by the Financial Services Authority

 



--------------------------------------------------------------------------------



 



will govern. With respect to a Transaction, capitalized terms used herein that
are not otherwise defined shall have the meaning assigned to them in the
Confirmation relating to such Transaction.
          2. Each party will make each payment specified in this Master
Confirmation or a Confirmation as being payable by such party, not later than
the due date for value on that date in the place of the account specified below
or otherwise specified in writing, in freely transferable funds and in a manner
customary for payments in the required currency.
          3. Confirmations and General Terms:
          This Master Confirmation and the Agreement, together with the
Confirmation relating to a Transaction, shall constitute the written agreement
between Counterparty and Dealer with respect to such Transaction.
          Each Transaction to which a Confirmation relates is a Convertible Bond
Hedging Transaction, which shall be considered a Share Option Transaction for
purposes of the Definitions, and shall have the following terms:

     
     Trade Date:
  As set forth in the Confirmation for such Transaction
 
   
     Effective Date:
  As set forth in the Confirmation for such Transaction
 
   
     Option Type:
  Call
 
   
     Option Style:
  Modified American (as described below)
 
   
     Seller:
  Dealer
 
   
     Buyer:
  Counterparty
 
   
     Shares:
  The Common Stock of Counterparty, par value USD 0.01 per share (Ticker Symbol:
“PHH”).
 
   
     Convertible Notes:
  As set forth in the Confirmation for such Transaction
 
   
     Indenture:
  As set forth in the Confirmation for such Transaction
 
   
     Number of Units:
  As set forth in the Confirmation for such Transaction.
 
   
     Unit Entitlement:
  As set forth in the Confirmation for such Transaction
 
   
     Strike Price:
  As set forth in the Confirmation for such Transaction
 
   
     Applicable Percentage:
  As set forth in the Confirmation for such Transaction
 
   
     Number of Shares:
  As set forth in the Confirmation for such Transaction
 
   
     Premium:
  As set forth in the Confirmation for such Transaction
 
   
     Premium Payment Date:
  As set forth in the Confirmation for such Transaction
 
   
     Exchange:
  New York Stock Exchange
 
   
     Related Exchange:
  All Exchanges
 
   
     Calculation Agent:
  Dealer.
 
   

          4. Procedure for Exercise:

     
     Potential Exercise Dates:
  Each Conversion Date.

2



--------------------------------------------------------------------------------



 



     
     Conversion Date:
  Each “Conversion Date”, as defined in the Indenture, of Convertible Notes,
subject to the provisions of Section 11(e)(ii) hereof; provided that in no event
shall a Conversion Date be deemed to occur hereunder (and no exercise of any
Units shall occur) with respect to Convertible Notes as to which Counterparty
makes the election to designate a financial institution as described in
Section 5.17 of the Indenture, and such financial institution accepts such
Convertible Notes (regardless of whether such financial institution delivers any
required amounts due upon exchange, or whether such Convertible Notes are
resubmitted to Counterparty for conversion following a failure by such financial
institution to deliver amounts due upon exchange or otherwise), unless on or
prior to the fifth Exchange Business Day following such acceptance, such
financial institution informs Counterparty that it will not honor such exchange
and Counterparty shall be obligated, pursuant to the Indenture, to deliver the
amounts due upon conversion, in which case such Conversion Date shall be a
Conversion Date hereunder upon the Counterparty’s delivery of a Notice of
Exercise as described below (but with the Notice Deadline being, for this
purpose, such fifth Exchange Business Day) and the Calculation Agent shall have
the right to adjust the Delivery Obligation as appropriate to reflect the
additional costs (including, but not limited to, hedging mismatches and market
losses) and expenses incurred by Dealer in connection with its hedging
activities (including the unwind of any hedge position).
 
   
     Required Exercise on

   
     Conversion Dates:
  On each Conversion Date, a number of Units equal to the number of Convertible
Notes in denominations of USD1,000 principal amount satisfying all of the
requirements for conversion on such Conversion Date in accordance with the terms
of the Indenture shall be automatically exercised, subject to “Notice of
Exercise” below.
 
   
     Expiration Date:
  As set forth in the Confirmation for such Transaction
 
   
     Multiple Exercise:
  Applicable, as provided above under “Required Exercise on Conversion Dates”.
 
   
     Minimum Number of Units:
  Zero
 
   
     Maximum Number of Units:
  Number of Units
 
   
     Integral Multiple:
  Not Applicable
 
   
     Automatic Exercise:
  As provided above under “Required Exercise on Conversion Dates”.
 
   
     Notice of Exercise:
  Notwithstanding anything to the contrary in the Definitions, in order to
exercise any Units, Counterparty must notify Seller in writing prior to 5:00 PM,
New York City time, on the Scheduled Trading Day prior to the first day of the
“Observation Period”, as defined in the Indenture, relating to the Convertible
Notes converted on the Conversion Date relating to the relevant Exercise Date
(the “Notice Deadline”)

3



--------------------------------------------------------------------------------



 



     
 
  of (i) the number of Units being exercised on such Exercise Date, (ii) the
scheduled settlement date under the Indenture for the Convertible Notes
converted on the Conversion Date corresponding to such Exercise Date and
(iii) the “Cash Percentage” (as such term is defined in the Indenture), if
applicable, for the Convertible Notes converted on the Conversion Date relating
to the relevant Exercise Date; provided that if the Conversion Date for such
Units occurs on or after the 65th Scheduled Trading Day (as defined in the
Indenture) immediately preceding the Expiration Date, the Notice Deadline solely
with respect to the information described in clause (i) and clause (ii) above
shall be 5:00 PM, New York City time, on the Scheduled Trading Day (as defined
in the Indenture) immediately preceding the Expiration Date (it being understood
and agreed that Counterparty shall, subject to the immediately succeeding
paragraph, be required to notify Dealer in writing prior to 5:00 PM, New York
City time, on the Scheduled Trading Day prior to the first day of the relevant
“Observation Period” of the information described in clause (iii) above, if
applicable); provided, further, that, notwithstanding the foregoing (except in
the case of an Observation Period that commences on or after the 65th Scheduled
Trading Day immediately preceding the Expiration Date), such notice shall be
effective so long the notice is given after the Notice Deadline but prior to
5:00 PM (New York City time) on the fifth Exchange Business Day of such
“Observation Period”, in which event the Calculation Agent shall have the right
to adjust the Delivery Obligation as appropriate to reflect the additional costs
(including, but not limited to, hedging mismatches and market losses) and
expenses incurred by Dealer in connection with its hedging activities (including
the unwinding of any hedge position) as a result of its not having received such
notice prior to the Notice Deadline.
 
   
 
  Notwithstanding anything to the contrary in the Indenture or the Notice of
Exercise, for purposes of the Transactions hereunder, Counterparty shall be
deemed to have designated a “Cash Percentage” (as such term is defined in the
Indenture) for the Convertible Notes equal to 100% pursuant to clause
(iii) above, unless on the date of its election of a “Cash Percentage” under the
Indenture of less than 100%, Counterparty shall represent to Dealer that, as of
such date, it is not in possession of any material non-public information with
respect to itself or the Shares.

          5. Settlement Terms:

     
     Settlement Date:
  In respect of an Exercise Date occurring on a Conversion Date, the settlement
date for the Shares to be delivered under the Convertible Notes converted on
such Conversion Date under the terms of the Indenture; provided that the
Settlement Date will not be prior to the date one Settlement Cycle

4



--------------------------------------------------------------------------------



 



     
 
  following the final day of the “Observation Period”, as defined in the
Indenture.
 
   
     Delivery Obligation:
  In lieu of the obligations set forth in Sections 8.1 and 9.1 of the
Definitions, and subject to “Notice of Exercise” above, in respect of an
Exercise Date occurring on a Conversion Date, Seller will deliver to
Counterparty, on the related Settlement Date, the product of the Applicable
Percentage and a number of Shares and/or amount of cash in USD equal to the
aggregate number of Shares and/or amount of cash in USD that Counterparty is
obligated to deliver to the holder(s) of the Convertible Notes converted on such
Conversion Date pursuant to the Net Share Provision of the Indenture (the
“Convertible Obligation”); provided that such obligation shall be determined
excluding any Shares (or cash) that Counterparty is obligated to deliver to
holder(s) of the Convertible Notes as a result of any adjustments to the
Conversion Rate pursuant to the Excluded Provisions of the Indenture and the
Seller shall have no delivery obligation hereunder with respect to the “Daily
Principal Return” (as defined in the Indenture). For the avoidance of doubt, if
the aggregate “Daily Conversion Value” (as defined in the Indenture) in respect
of each USD1,000 principal amount of Convertible Notes is less than or equal to
USD1,000, Seller will have no delivery obligation hereunder.
 
   
     Net Share Provision:
  As set forth in the Confirmation for such Transaction.
 
   
     Excluded Provisions:
  As set forth in the Confirmation for such Transaction.
 
   
     Notice of Delivery Obligation:
  No later than the Scheduled Trading Day immediately following the last day of
the “Observation Period”, as defined in the Indenture, Counterparty shall give
Seller notice of the final number of Shares and/or amount of cash comprising the
Convertible Obligation; provided, that with respect to any Exercise Date
occurring on or after the 65th Scheduled Trading Day (as defined in the
Indenture) immediately preceding the Expiration Date, Counterparty may provide
Dealer with a single notice of the aggregate number of Shares and/or the amount
of cash comprising the Convertible Obligation for all Exercise Dates occurring
on or after such Scheduled Trading Day (it being understood, for the avoidance
of doubt, that the requirement of Counterparty to deliver such notice shall not
limit Counterparty’s obligations with respect to Notice of Exercise, as set
forth above, in any way).
 
   
     Other Applicable Provisions:
  To the extent Seller is obligated to deliver Shares hereunder, the provisions
of Sections 9.1(c), 9.8, 9.9, 9.11 and 9.12 of the Definitions will be
applicable as if Physical Settlement were applicable to the Transaction;
provided that the Representation and Agreement contained in Section 9.11 of the
Definitions shall be modified by excluding any representations therein relating
to restrictions, obligations, limitations or requirements under applicable
securities laws arising as a result of the fact that Buyer is the issuer of the
Shares. In addition, notwithstanding anything to the contrary in the
Definitions,

5



--------------------------------------------------------------------------------



 



     
 
  Seller may, in whole or in part, deliver Shares in certificated form
representing the Delivery Obligation to Counterparty in lieu of delivery through
the Clearance System.

          6. Adjustments:

     
     Method of Adjustment:
  Notwithstanding Section 11.2 of the Definitions, upon the occurrence of any
event or condition set forth in the Dilution Provisions of the Indenture, the
Calculation Agent shall make the corresponding adjustment in respect of any one
or more of the Strike Price, Number of Units, the Unit Entitlement and any other
variable relevant to the exercise, settlement or payment of such Transaction, to
the extent an analogous adjustment is made under the Indenture. For the
avoidance of doubt, in no event shall there be any adjustment hereunder as a
result of an adjustment to the “Conversion Rate” (as defined in the Indenture)
pursuant to the Excluded Provisions.

          7. Extraordinary Events:

     
     Merger Events:
  Notwithstanding Section 12.1(b) of the Definitions, a “Merger Event” means the
occurrence of any event or condition set forth in the Merger Provision of the
Indenture.
 
   
 
  Immediately upon the occurrence of any Merger Event, Counterparty shall notify
the Calculation Agent of such Merger Event; and once the adjustments to be made
to the terms of the Indenture and the Convertible Notes in respect of such
Merger Event have been determined, Counterparty shall immediately notify the
Calculation Agent in writing of the details of such adjustments.
 
   
     Notice of Merger Consideration:
  Upon the occurrence of a Merger Event that causes the Shares to be converted
into the right to receive more than a single type of consideration (determined
based in part upon any form of stockholder election), Counterparty shall
promptly (but in any event prior to the Merger Date) notify the Calculation
Agent of the weighted average of the types and amounts of consideration received
by the holders of Shares entitled to receive cash, securities or other property
or assets with respect to or in exchange for such Shares in any Merger Event who
affirmatively make such an election or if no holders of Shares affirmatively
make such an election, the types and amount of consideration actually received
by such holders.
 
   
     Tender Offer:
  Applicable. Notwithstanding Section 12.1(d) of the Definitions, a “Tender
Offer” means the occurrence of any event or condition set forth in the Tender
Offer Provision of the Indenture.
 
   
     Consequences of Merger Events
      and Tender Offers:
  Notwithstanding Sections 12.2 and 12.3 of the Definitions, upon the occurrence
of a Merger Event or Tender Offer, the Calculation Agent shall make a
corresponding adjustment in

6



--------------------------------------------------------------------------------



 



     
 
  respect of any adjustment under the Indenture to any one or more of the nature
of the Shares, the Strike Price, the Number of Units, the Unit Entitlement and
any other variable relevant to the exercise, settlement or payment of the
Transaction, to the extent an analogous adjustment is made under the Indenture;
provided that (i) such adjustment shall be made without regard to any adjustment
to the Conversion Rate for the issuance of additional shares as set forth in the
Excluded Provisions of the Indenture; and (ii) if such adjustment would (but for
this clause (ii)) result in the Shares including (or, at the option of a holder
of Shares, may include) shares of an entity or person not organized under the
laws of the United States, any State thereof or the District of Columbia, no
such adjustment shall be made and instead such Merger Event or Tender Offer
shall be an Additional Termination Event with respect to which (1) the
Transaction is the sole Affected Transaction and (2) Counterparty shall be the
sole Affected Party.
 
   
     Dilution Provisions:
  As set forth in the Confirmation for such Transaction.
 
   
     Merger Provision:
  As set forth in the Confirmation for such Transaction.
 
   
     Tender Offer Provision:
  As set forth in the Confirmation for such Transaction.
 
   
     Make-Whole Provisions:
  As set forth in the Confirmation for such Transaction.
 
   
     Fundamental Change Provisions:
  As set forth in the Confirmation for such Transaction.
 
   
     Nationalization, Insolvency or
      Delisting:
  Cancellation and Payment (Calculation Agent Determination). In addition to the
provisions of Section 12.6(a)(iii) of the Definitions, it will also constitute a
Delisting if the Exchange is located in the United States and the Shares are not
immediately re-listed or re-traded on any of the New York Stock Exchange, the
American Stock Exchange, The NASDAQ Global Select Market or The NASDAQ Global
Market (or their respective successors); if the Shares are immediately re-listed
or re-traded on any such exchange, such exchange shall thereafter be deemed to
be the Exchange and the Calculation Agent shall make any adjustments it deems
necessary to the terms of the Transaction, as if Modified Calculation Agent
Adjustment were applicable to such event.

          8. Additional Disruption Events:

     
     Change in Law:
  Applicable; provided that Section 12.9(a)(ii) of the Definitions is hereby
amended by (i) replacing the phrase “the interpretation” in the third line
thereof with the phrase “or public announcement of the formal or informal
interpretation” and (ii) immediately following the word “Transaction” in clause
(X) thereof, adding the phrase “in the manner contemplated by the Hedging Party
on the Trade Date”.
 
   
     Failure to Deliver:
  Applicable
 
   
     Insolvency Filing:
  Applicable

7



--------------------------------------------------------------------------------



 



     
     Hedging Disruption:
  Applicable; provided that Section 12.9(a)(v) of the Definitions is hereby
modified by inserting the following two phrases at the end of such Section:
 
   
 
  “For the avoidance of doubt, the term “equity price risk” shall be deemed to
include, but shall not be limited to, stock price and volatility risk. And, for
the further avoidance of doubt, any such transactions or assets referred to in
phrases (A) or (B) above must be available on commercially reasonable pricing
terms (considered in the aggregate across all such transactions).”
 
   
     Increased Cost of Hedging:
  Not Applicable
 
   
     Hedging Party:
  Dealer for all applicable Additional Disruption Events
 
   
     Determining Party
  For all applicable Additional Disruption Events, Dealer.

          9. Acknowledgements:

     
     Non-Reliance:
  Applicable
 
   
     Agreements and Acknowledgments
     Regarding Hedging Activities:
  Applicable
 
   
     Additional Acknowledgments:
  Applicable

          10. Representations, Warranties and Agreements:
          (a) In connection with this Master Confirmation, each Confirmation,
each Transaction to which a Confirmation relates and any other documentation
relating to the Agreement, each party to this Master Confirmation represents and
warrants to, and agrees with, the other party that:
     (i) it is an “accredited investor” as defined in Section 2(a)(15)(ii) of
the Securities Act of 1933, as amended (the “Securities Act”); and
     (ii) it is an “eligible contract participant” as defined in Section 1a(12)
of the Commodity Exchange Act, as amended (the “CEA”), and this Master
Confirmation and each Transaction hereunder are subject to individual
negotiation by the parties and have not been executed or traded on a “trading
facility” as defined in Section 1a(33) of the CEA.
          (b) Counterparty hereby repeats the representations and warranties of
Counterparty set forth in Section 1 of the Purchase Agreement (the “Purchase
Agreement”) dated as of September 23, 2009 between, among others, Counterparty
and J.P. Morgan Securities Inc., Citigroup Global Markets Inc. and Wells Fargo
Securities, LLC, as representatives of the Initial Purchasers (as defined in the
Purchase Agreement), on the Trade Date and the Effective Date for each
Transaction, and, in addition, represents and warrants to, and agrees with,
Dealer on the Trade Date and the Effective Date of each Transaction that:
     (i) its financial condition is such that it has no need for liquidity with
respect to its investment in such Transaction and no need to dispose of any
portion thereof to satisfy any existing or contemplated undertaking or
indebtedness;

8



--------------------------------------------------------------------------------



 



     (ii) its investments in and liabilities in respect of such Transaction,
which it understands are not readily marketable, are not disproportionate to its
net worth, and it is able to bear any loss in connection with such Transaction,
including the loss of its entire investment in such Transaction;
     (iii) it understands that Dealer has no obligation or intention to register
such Transaction under the Securities Act or any state securities law or other
applicable federal securities law;
     (iv) it understands that no obligations of Dealer to it hereunder will be
entitled to the benefit of deposit insurance and that such obligations will not
be guaranteed by any Affiliate of Dealer or any governmental agency;
     (v) IT UNDERSTANDS THAT SUCH TRANSACTION IS SUBJECT TO COMPLEX RISKS THAT
MAY ARISE WITHOUT WARNING AND MAY AT TIMES BE VOLATILE AND THAT LOSSES MAY OCCUR
QUICKLY AND IN UNANTICIPATED MAGNITUDE AND IS WILLING TO ACCEPT SUCH TERMS AND
CONDITIONS AND ASSUME (FINANCIALLY AND OTHERWISE) SUCH RISKS;
     (vi) it is not on the date hereof, in possession of material non-public
information with respect to Counterparty or the Shares;
     (vii) it is not entering into any Transaction to create, and will not
engage in any other securities or derivatives transactions to create, actual or
apparent trading activity in the Shares (or any security convertible into or
exchangeable for Shares) or to raise or depress or to manipulate the price of
the Shares (or any security convertible into or exchangeable for Shares);
     (viii) it is not on the date hereof engaged in a distribution, as such term
is used in Regulation M under the Securities Exchange Act of 1934, as amended
(the “Exchange Act”), of any securities of Counterparty, other than a
distribution meeting the requirements of the exception set forth in
Rules 101(b)(10) and 102(b)(7) of Regulation M. Counterparty shall not, until
the sixth Scheduled Trading Day immediately following the Trade Date, engage in
any such distribution;
     (ix) on the Trade Date (A) its assets at their fair valuation exceed its
liabilities, including contingent liabilities, (B) its capital is adequate to
conduct its business and (C) it has the ability to pay its debts and obligations
as such debts mature and does not intend to, or does not believe that it will,
incur debt beyond its ability to pay as such debts mature;
     (x) such Transaction, any repurchase of the Shares by Counterparty in
connection with such Transaction and the issuance of Convertible Notes with
respect to such Transaction were approved by its board of directors and publicly
announced, solely for the purposes stated in such board resolution and public
disclosure;
     (xi) there is no internal policy, whether written or oral, of Counterparty
that would prohibit it from entering into any aspect of such Transaction,
including, but not limited to, the purchases of Shares to be made pursuant
thereto;
     (xii) it is not, and after giving effect to the transactions contemplated
hereby will not be, an “investment company” as such term is defined in the
Investment Company Act of 1940, as amended;
     (xiii) without limiting the generality of Section 13.1 of the Definitions,
Counterparty acknowledges that Dealer is not making any representations or
warranties with respect to the treatment of the Transaction under FASB
Statements 128, 133, as amended, 149 or 150, EITF Issue No. 00-19, Issue
No. 01-6, Issue No. 03-6 (or any successor issue statements) or Issue No. 07-5
or under FASB’s Liabilities & Equity Project; and

9



--------------------------------------------------------------------------------



 



     (xiv) without limiting the generality of Section 3(a)(iii) of the
Agreement, the Transaction will not violate Rule 13e-1 or Rule 13e-4 under the
Exchange Act.
          (c) Counterparty shall deliver to Dealer an opinion of counsel, dated
as of the Effective Date for each Transaction hereunder and reasonably
acceptable to Dealer in form and substance, with respect to the matters set
forth in Section 3(a) of the Agreement with respect to such Transaction.
          11. Miscellaneous:
          (a) Early Termination. The parties agree that Second Method and Loss
will apply to each Transaction under this Master Confirmation as such terms are
defined under the 1992 ISDA Master Agreement (Multicurrency–Cross Border).
          (b) Alternative Calculations and Dealer Payment on Early Termination
and on Certain Extraordinary Events. If, Dealer owes Counterparty any amount in
connection with a Transaction hereunder pursuant to Section 12.7 or 12.9 of the
Definitions (except in the case of an Extraordinary Event in which the
consideration or proceeds to be paid to holders of Shares as a result of such
event consists solely of cash) or pursuant to Section 6(d)(ii) of the Agreement
(except in the case of an Event of Default in which Counterparty is the
Defaulting Party or a Termination Event in which Counterparty is the Affected
Party, other than an (x) Event of Default of the type described in
Section 5(a)(iii), (v), (vi) or (vii) of the Agreement or (y) a Termination
Event of the type described in Section 5(b) of the Agreement that in the case of
either (x) or (y) resulted from an event or events outside Counterparty’s
control) (a “Dealer Payment Obligation”), Counterparty shall have the right, in
its sole discretion, to require Dealer to satisfy any such Dealer Payment
Obligation by delivery of Termination Delivery Units (as defined below) by
giving irrevocable telephonic notice to Dealer, confirmed in writing within one
Scheduled Trading Day, between the hours of 9:00 a.m. and 4:00 p.m. New York
time on the Merger Date, the Announcement Date (in the case of Nationalization,
Insolvency or Delisting), Early Termination Date or date of cancellation, as
applicable (“Notice of Dealer Termination Delivery”); provided that (i) if
Counterparty does not validly request Dealer to satisfy its Dealer Payment
Obligation by Termination Delivery Units, Dealer shall have the right, in its
sole discretion, to satisfy its Dealer Payment Obligation by Termination
Delivery Units, notwithstanding Counterparty’s election to the contrary and
(ii) Counterparty shall not have the right, notwithstanding any notice to the
contrary, to request Dealer to satisfy its Dealer Payment Obligation by
Termination Delivery Units unless on the date of any such notice, Counterparty
represents to Dealer that, as of such date, it is not in possession of any
material non-public information with respect to itself or the Shares. Within a
commercially reasonable period of time following receipt of a Notice of Dealer
Termination Delivery, Dealer shall deliver to Counterparty a number of
Termination Delivery Units having a cash value equal to the amount of such
Dealer Payment Obligation (such number of Termination Delivery Units to be
delivered to be determined by the Calculation Agent as the number of whole
Termination Delivery Units that could be purchased over a commercially
reasonable period of time with the cash equivalent of such payment obligation).
“Termination Delivery Unit” means (i) in the case of a Termination Event, an
Event of Default or an Extraordinary Event (other than an Insolvency or
Nationalization), one Share or (ii) in the case of an Insolvency or
Nationalization, a unit consisting of the number or amount of each type of
property received by a holder of one Share (without consideration of any
requirement to pay cash or other consideration in lieu of fractional amounts of
any securities) in such Insolvency or Nationalization. If a Termination Delivery
Unit consists of property other than cash and Counterparty provides irrevocable
written notice to the Calculation Agent on or prior to the Closing Date or the
date of such Termination Event, Event of Default or an Additional Disruption
Event, as the case may be, that it elects to have Dealer deliver cash in lieu of
such other property, the Calculation Agent will replace such property with cash
as a component of a Termination Delivery Unit in such amount, as determined by
the Calculation Agent in its discretion by commercially reasonable means, as
shall have a value equal to the value of the property so replaced. If such
Insolvency or Nationalization involves a choice of consideration to be received
by holders, such holder shall be deemed to have elected to receive the maximum
possible amount of cash.

10



--------------------------------------------------------------------------------



 



          (c) Set-Off and Netting. Neither party under any circumstances shall
have the right to set off or net any obligation that it may have to the other
party under this Transaction against any obligation such other party may have to
it, whether arising under the Agreement, this Master Confirmation or any other
agreement between the parties hereto, by operation of law or otherwise.
          (d) Transfer or Assignment. (i) Counterparty shall have the right to
transfer or assign its rights and obligations hereunder to persons who are
broker-dealers, banks, investment advisors, investment banks or other persons in
the derivatives industry with respect to all, but not less than all, of the
Options hereunder (such Options, the “Transfer Options”); provided that such
transfer or assignment shall be subject to reasonable conditions that Dealer may
impose, including but not limited, to the following conditions:
          (A) With respect to any Transfer Options, Counterparty shall not be
released from its notice and indemnification obligations to Dealer pursuant to
Section 11(o) or any obligations under Section 11(q) of this Master
Confirmation;
          (B) Any Transfer Options shall only be transferred or assigned to a
third party that is a U.S. person (as defined in the Internal Revenue Code of
1986, as amended);
          (C) Such transfer or assignment shall be effected on terms, including
any reasonable undertakings by such third party (including, but not limited to,
an undertaking with respect to compliance with applicable securities laws in a
manner that, in the reasonable judgment of Dealer, will not expose Dealer to
material risks under applicable securities laws) and execution of any
documentation and delivery of legal opinions with respect to securities laws and
other matters by such third party and Counterparty, as are requested and
reasonably satisfactory to Dealer;
          (D) Dealer will not, as a result of such transfer and assignment, be
required to pay the transferee on any payment date an amount under
Section 2(d)(i)(4) of the Agreement greater than an amount that Dealer would
have been required to pay to Counterparty in the absence of such transfer and
assignment;
          (E) An Event of Default, Potential Event of Default or Termination
Event will not occur as a result of such transfer and assignment;
          (F) Without limiting the generality of clause (B), Counterparty shall
cause the transferee to make such Payee Tax Representations and to provide such
tax documentation as may be reasonably requested by Dealer to permit Dealer to
determine that results described in clauses (D) and (E) will not occur upon or
after such transfer and assignment; and
          (G) Counterparty shall be responsible for all reasonable costs and
expenses, including reasonable counsel fees, incurred by Dealer in connection
with such transfer or assignment.
          (ii) Dealer may transfer or assign its rights and obligations
hereunder and under the Agreement, in whole or in part, to any of its affiliates
with the consent of Counterparty (which consent shall not be unreasonably
withheld); provided that Counterparty shall have recourse to Dealer in the event
of the failure by the transferee to perform any of such obligations hereunder.
If at any time at which (1) Dealer Group’s “beneficial ownership” (within the
meaning of Section 13 of the Exchange Act and rules promulgated thereunder)
exceeds 8.0% of Counterparty’s outstanding Shares, (2)  the Units Equity
Percentage (as defined below) is at or exceeds 14.5%, (3) if at any time any of
Sections 3-701 to 3-709 of the Maryland Control Share Acquisition Act are, or
would be, applicable to Counterparty in the reasonable judgment of Dealer, and
the quotient of (x) the number of “control shares” (as such term is used in
Section 3-701(d) of the Maryland Control Share Acquisition Act) owned by Dealer
divided by (y) the number of Counterparty’s outstanding Shares (the “Control
Share Percentage”) exceeds 8.0%, or (4) the Share Amount exceeds the Applicable
Share Limit, Dealer, in its discretion, is unable to effect a transfer or
assignment to a third party after using commercially reasonable efforts on
pricing terms reasonably acceptable to Dealer and within a time period
reasonably acceptable to Dealer such that (1) Dealer Group’s “beneficial
ownership” (within the meaning

11



--------------------------------------------------------------------------------



 



of Section 13 of the Exchange Act and rules promulgated thereunder) is reduced
to 8.0% of Counterparty’s outstanding Shares or less, (2) the Units Equity
Percentage is reduced to 14.5% or less, (3) the Control Share Percentage is
reduced to 8.0% or less, or (4) the Share Amount is reduced to the Applicable
Share Limit or less, Dealer may designate any Scheduled Trading Day as an Early
Termination Date with respect to a portion (the “Terminated Portion”) of the
Transaction, such that (1) Dealer Group’s “beneficial ownership” following such
partial termination will be equal to or less than 8.0%, (2) the Units Equity
Percentage following such partial termination will be less than 14.5%, (3) the
Control Share Percentage following such partial termination will be equal to or
less than 8.0%, or (4) the Share Amount will be equal to or less than the
Applicable Share Limit. In the event that Dealer so designates an Early
Termination Date with respect to a portion of the Transaction, a payment or
delivery shall be made pursuant to Section 6 of the Agreement and Section 11(b)
of this Master Confirmation as if (i) an Early Termination Date had been
designated in respect of a Transaction having terms identical to the Terminated
Portion of the Transaction, (ii) Counterparty shall be the sole Affected Party
with respect to such partial termination and (iii) such portion of the
Transaction shall be the only Terminated Transaction. The “Dealer Group” means
Dealer and each person subject to aggregation of Shares with Dealer under
Section 13 or Section 16 of the Exchange Act and rules promulgated thereunder.
The “Share Amount” as of any day is the number of Shares that Dealer and any
person whose ownership position would be aggregated with that of Dealer (Dealer
or any such person, a “Dealer Person”) under any insurance or other law, rule,
regulation or regulatory order applicable to ownership of Shares (“Applicable
Laws”), owns, beneficially owns, constructively owns, controls, holds the power
to vote or otherwise meets a relevant definition of ownership of under the
Applicable Laws, as determined by Dealer in its reasonable discretion. The
“Applicable Share Limit” means a number of Shares equal to (A) the minimum
number of Shares that would give rise to reporting or registration obligations
or other requirements (including obtaining prior approval from any person or
entity) of a Dealer Person, or would result in an adverse effect on a Dealer
Person, under the Applicable Laws, as determined by Dealer in its reasonable
discretion, minus (B) 1% of the number of Shares outstanding.
          (e) Additional Termination Events. (i) For any Transaction, the
occurrence of (A) an event of default with respect to Counterparty under the
terms of the Convertible Notes for such Transaction that results in an
acceleration of such Convertible Notes pursuant to the terms of the Indenture or
(B) an Amendment Event shall be an Additional Termination Event with respect to
which such Transaction is the sole Affected Transaction and Counterparty shall
be the sole Affected Party. In the case of clause (A), either party shall be
entitled to designate an Early Termination Date pursuant to Section 6(b) of the
Agreement; provided that (1) Counterparty shall not be entitled to designate an
Early Termination Date unless it is has represented to Seller that, on the date
of its election, it is not in possession of any material non-public information
with respect to itself or the Shares and (2) no Early Termination Date
designated by Counterparty shall be effective unless it is at least 10 Exchange
Business Days following notice from Counterparty or the Trustee (as defined in
the Indenture) of the occurrence of such event of default. In the case of clause
(B), Seller shall be the party entitled to designate an Early Termination Date
pursuant to Section 6(b) of the Agreement; provided that Seller may designate an
Early Termination Date following such Amendment Event only if (1) Seller
provides prior written notice to Counterparty proposing that for purposes of the
Transactions hereunder “Indenture” shall mean the Indenture as in effect
immediately prior to the effectiveness of any such Amendment Event and
(2) Counterparty does not agree to such proposal (or does not provide a written
response) within three Exchange Business Days following such notice. If a
Conversion Date occurs prior to such third Exchange Business Day or prior to the
Early Termination Date designated by Seller as a result of such Amendment Event,
the “Indenture” shall be deemed to be the Indenture as in effect immediately
prior to the effectiveness of any such Amendment Event.
     “Amendment Event” means, for any Transaction, that Counterparty amends,
modifies, supplements or waives any term of the Indenture for such Transaction
or the Convertible Notes for such Transaction governing the principal amount,
coupon, maturity, repurchase obligation of Counterparty, redemption right of
Counterparty, any term relating to conversion of the Convertible Notes for such
Transaction (including changes to the Conversion Rate, conversion price,
conversion settlement dates or conversion conditions), or any term that would
require consent of the holders of not less than 100% of the principal amount of
the Convertible Notes for such Transaction to amend, in each case without the
prior consent of Seller, such consent not to be unreasonably withheld.

12



--------------------------------------------------------------------------------



 



          (ii) Notwithstanding anything to the contrary in this Master
Confirmation, for any Transaction, in respect of the Convertible Notes that are
converted in compliance with the Make-Whole Provisions of the Indenture, the
delivery of a “Conversion Notice” (as defined in the Indenture) to Counterparty
relating to such Convertible Notes shall constitute an Additional Termination
Event hereunder with respect to the number of Units relating to such number of
Convertible Notes in USD 1,000 principal amount set forth in such “Conversion
Notice.” Upon receipt of such “Conversion Notice”, Counterparty shall promptly
(but in any event no later than the Notice Deadline of such “Conversion Notice”)
forward such “Conversion Notice” (along with information with respect to such
conversion described above opposite the caption “Notice of Exercise” above) to
Dealer and upon receipt thereof, Dealer shall promptly designate an Exchange
Business Day as an Early Termination Date (such date to occur on or as closely
as practicable, in the Calculation Agent’s commercially reasonable judgment, to
the final day of the “Observation Period” for the conversion of the relevant
Convertible Notes) with respect to all or a portion of such Transaction, as the
case may be, corresponding to such number of Units. As a result of the
occurrence of an Additional Termination Event as described in this clause (ii),
any payment hereunder shall be calculated by the Calculation Agent pursuant to
Section 6 of the Agreement; provided that, for the purposes of such calculation,
(A) Counterparty shall be the sole Affected Party with respect to such
Additional Termination Event, (B) Dealer shall be the party entitled to
designate an Early Termination Date pursuant to Section 6(b) of the Agreement;
and (C) for the avoidance of doubt, in determining the amount payable pursuant
to Section 6 of the Agreement, the Calculation Agent shall take into account
(i) the time value of this Transaction assuming an Expiration Date occurring on
the “Stated Maturity Date” (as defined in the Indenture for such Transaction),
without regard to any requirement for the occurrence of a Conversion Date or
delivery of a Notice of Exercise as conditions to the exercise of the Units and
(ii) shall not take into account any adjustments to the Unit Entitlement that
result from corresponding adjustments to the Conversion Rate pursuant to the
Make-Whole Provisions of the Indenture. Notwithstanding the foregoing, (x) in
case of a partial termination, an Early Termination Date shall be designated in
respect of a Transaction having terms identical to this Transaction and a number
of Units equal to the terminated portion, and such Transaction shall be the only
Terminated Transaction, and (y) if any amount is payable by Dealer to
Counterparty in connection with such Additional Termination Event, payment of
such amount shall be satisfied by delivery by Dealer to Counterparty of an
amount of cash and/or a number of Shares or Termination Delivery Units, in such
percentages as notified to Dealer in writing at the time the relevant
“Conversion Notice” is forwarded by Counterparty to Dealer, such that the
aggregate value of such cash, Shares and/or Termination Delivery Units,
determined by the Calculation Agent in good faith and in a commercially
reasonable manner, is equal to the amount payable by Dealer to Counterparty in
connection with such Additional Termination Event.
          (iii) Notwithstanding anything to the contrary in this Master
Confirmation, if any Convertible Notes are repurchased and cancelled in
accordance with their terms pursuant to the Fundamental Change Provisions, then
an Additional Termination Event shall be deemed to occur upon delivery of a
notice of such repurchase and cancellation by Counterparty to Dealer no later
than 10 Exchange Business Days following such repurchase and cancellation. Upon
receipt of any such notice, Dealer shall designate an Exchange Business Day as
an Early Termination Date with respect to a portion of the Transaction
corresponding to a number of Units (the “Cancelled Units”) equal to the number
of such Convertible Notes repurchased and cancelled and, as of such date, the
Number of Units shall be reduced by the number of Cancelled Units. In the event
that such an Early Termination is designated with respect to a portion of a
Transaction, a payment shall be made pursuant to Section 6 of the Agreement as
if (A) an Early Termination Date had been designated in respect of a Transaction
having terms identical to this Transaction and a Number of Units equal to the
number of Cancelled Units, (B) Counterparty shall be the sole Affected Party
with respect to such partial termination and (C) such terminated portion of such
Transaction shall be the only Terminated Transaction.
          (f) Status of Claims in Bankruptcy. Dealer acknowledges and agrees
that this Master Confirmation, together with any Confirmation, is not intended
to convey to Dealer rights with respect to any Transaction that are senior to
the claims of common stockholders in any U.S. bankruptcy proceedings of
Counterparty; provided that nothing herein shall limit or shall be deemed to
limit Dealer’s right to pursue remedies in the event of a breach by Counterparty
of its obligations and agreements with respect to any Transaction; and provided,
further, that nothing herein shall limit or shall be deemed to limit Dealer’s
rights in respect of any transactions other than the Transactions.

13



--------------------------------------------------------------------------------



 



          (g) No Collateral. Notwithstanding any provision of this Master
Confirmation, any Confirmation or the Agreement, or any other agreement between
the parties, to the contrary, the obligations of Counterparty under the
Transactions are not secured by any collateral. Without limiting the generality
of the foregoing, if this Master Confirmation, the Agreement or any other
agreement between the parties includes an ISDA Credit Support Annex or other
agreement pursuant to which Counterparty collateralizes obligations to Dealer,
then the obligations of Counterparty hereunder will not be considered to be
obligations under such Credit Support Annex or other agreement pursuant to which
Counterparty collateralizes obligations to Dealer, and any Transactions
hereunder shall be disregarded for purposes of calculating any Exposure, Market
Value or similar term thereunder.
          (h) Delegation of Share Delivery to Affiliates. Notwithstanding any
other provision in this Master Confirmation to the contrary requiring or
allowing Dealer to purchase, sell, receive or deliver any shares or other
securities to or from Counterparty, Dealer may designate any of its affiliates
to purchase, sell, receive or deliver such shares or other securities and
otherwise to perform Dealer’s obligations in respect of this Transaction and any
such designee may assume such obligations. Dealer shall be discharged of its
obligations to Counterparty to the extent of any such performance.
          (i) Severability; Illegality. If compliance by either party with any
provision of a Transaction would be unenforceable or illegal, (i) the parties
shall negotiate in good faith to resolve such unenforceability or illegality in
a manner that preserves the economic benefits of the transactions contemplated
hereby and (ii) the other provisions of the Transaction shall not be
invalidated, but shall remain in full force and effect.
          (j) Waiver of Trial by Jury. EACH OF COUNTERPARTY AND DEALER HEREBY
IRREVOCABLY WAIVES (ON ITS OWN BEHALF AND, TO THE EXTENT PERMITTED BY APPLICABLE
LAW, ON BEHALF OF ITS STOCKHOLDERS) ALL RIGHT TO TRIAL BY JURY IN ANY ACTION,
PROCEEDING OR COUNTERCLAIM (WHETHER BASED ON CONTRACT, TORT OR OTHERWISE)
ARISING OUT OF OR RELATING TO ANY TRANSACTION HEREUNDER OR THE ACTIONS OF DEALER
OR ITS AFFILIATES IN THE NEGOTIATION, PERFORMANCE OR ENFORCEMENT HEREOF.
          (k) Confidentiality. Notwithstanding any provision in this Master
Confirmation, any Confirmation or the Agreement, in connection with
Section 1.6011-4 of the Treasury Regulations, the parties hereby agree that each
party (and each employee, representative, or other agent of such party) may
disclose to any and all persons, without limitation of any kind, the U.S. tax
treatment and U.S. tax structure of the Transaction and all materials of any
kind (including opinions or other tax analyses) that are provided to such party
relating to such U.S. tax treatment and U.S. tax structure, other than any
information for which nondisclosure is reasonably necessary in order to comply
with applicable securities laws.
          (l) Securities Contract; Swap Agreement. The parties hereto intend
for: (i) each Transaction hereunder to be a “securities contract” as defined in
Section 741(7) of the Bankruptcy Code (Title 11 of the United States Code, as
amended) (the “Bankruptcy Code”) and a “swap agreement” as defined in
Section 101(53B) of the Bankruptcy Code, and the parties hereto to be entitled
to the protections afforded by, among other Sections, Sections 362(b)(6),
362(b)(27), 362(o), 546(e), 546(g), 546(j), 548(d)(2), 555, 560 and 561 of the
Bankruptcy Code; (ii) the Agreement to be a “master netting agreement” as
defined in Section 101(38A) of the Bankruptcy Code; (iii) a party’s right to
liquidate, terminate or accelerate any Transaction, offset, net or net out
termination values, payment amounts or other transfer obligations, and to
exercise any other remedies upon the occurrence of any Event of Default or
Termination Event under the Agreement with respect to the other party or any
Extraordinary Event that results in the termination or cancellation of any
Transaction to constitute a “contractual right” within the meaning of Sections
555, 560 and 561 of the Bankruptcy Code; (iv) any cash, securities or other
property provided as performance assurance, credit support or collateral with
respect to each Transaction to constitute “margin payments” and “transfers”
“under” or “in connection with” each Transaction and the Agreement, in each case
within the meaning of the Bankruptcy Code; and (v) all payments or deliveries
for, under or in connection with each Transaction, all payments for the Shares
and the transfer of such Shares to constitute “settlement payments” and
“transfers” “under” or “in connection with” each Transaction and the Agreement,
in each case within the meaning of the Bankruptcy Code.

14



--------------------------------------------------------------------------------



 



          (m) Extension of Settlement. Dealer may postpone any Potential
Exercise Date or any other date of valuation or delivery by Dealer, with respect
to some or all of the relevant Units (in which event the Calculation Agent shall
make appropriate adjustments to the Delivery Obligation), if Dealer determines,
in its reasonable discretion and taking into account any Dealer hedging and
settlement activity in connection with the 2008 Bond Hedge (as defined below),
that such extension is reasonably necessary or advisable to preserve Dealer
hedging activity hereunder in light of existing liquidity conditions or to
enable Dealer to effect purchases of Shares in connection with its hedging or
settlement activity hereunder in a manner that would, if Dealer were
Counterparty or an affiliated purchaser of Counterparty, be in compliance with
applicable legal and regulatory requirements or with related internal policies
or procedures of Dealer.
          (n) Staggered Settlement. If upon advice of counsel with respect to
applicable legal and regulatory requirements, including any requirements
relating to Dealer’s hedging activities hereunder, Dealer reasonably determines
that it would not be practicable or advisable to deliver, or to acquire Shares
to deliver, any or all of the Shares to be delivered by Dealer on the Settlement
Date for the Transaction, Dealer may, by notice to the Counterparty prior to any
Settlement Date (a “Nominal Settlement Date”), elect to deliver the Shares on
two or more dates (each, a “Staggered Settlement Date”) or at two or more times
on the Nominal Settlement Date as follows:
     (i) in such notice, Dealer will specify to Counterparty the related
Staggered Settlement Dates (each of which will be on or prior to such Nominal
Settlement Date, but not prior to the beginning of such “Observation Period,” as
defined in the Indenture) or delivery times and how it will allocate the Shares
it is required to deliver under “Delivery Obligation” (above) among the
Staggered Settlement Dates or delivery times; and
     (ii) the aggregate number of Shares that Dealer will deliver to
Counterparty hereunder on all such Staggered Settlement Dates and delivery times
will equal the number of Shares that Dealer would otherwise be required to
deliver on such Nominal Settlement Date.
          (o) Repurchase Notices. Counterparty shall, on any day on which
Counterparty effects any repurchase of Shares, promptly give Dealer a written
notice of such repurchase (a “Repurchase Notice”) on such day if, following such
repurchase, the Units Equity Percentage as determined on such day is (i) equal
to or greater than 13.0% and (ii) greater by 0.5% than the Units Equity
Percentage included in the immediately preceding Repurchase Notice (or, in the
case of the first such Repurchase Notice, greater by 0.5% than the Units Equity
Percentage as of the date hereof). The “Units Equity Percentage” as of any day
is the fraction (i) the numerator of which is the aggregate Number of Shares for
all Transactions hereunder plus the aggregate “Number of Shares” for all
“Transactions” (as such terms are defined in the Master Terms and Conditions for
Convertible Bond Hedging Transactions dated March 27, 2008 between Dealer and
Counterparty (the “2008 Bond Hedge”)) and (ii) the denominator of which is the
number of Shares outstanding on such day. Counterparty agrees to indemnify and
hold harmless Dealer and its Affiliates and their respective officers, directors
and controlling persons (each, a “Section 16 Indemnified Person”) from and
against any and all losses (including losses relating to Dealer’s hedging
activities as a consequence of becoming, or of the risk of becoming, subject to
the reporting and profit disgorgement provisions of Section 16 of the Exchange
Act, including without limitation, any forbearance from hedging activities or
cessation of hedging activities and any losses in connection therewith with
respect to any Transaction), claims, damages, judgments, liabilities and
expenses (including reasonable attorney’s fees), joint or several, to which a
Section 16 Indemnified Person may become subject, as a result of Counterparty’s
failure to provide Dealer with a Repurchase Notice on the day and in the manner
specified in this paragraph (o), and to reimburse, upon written request, each
such Section 16 Indemnified Person for any reasonable legal or other expenses
incurred in connection with investigating, preparing for, providing testimony or
other evidence in connection with or defending any of the foregoing. If any
suit, action, proceeding (including any governmental or regulatory
investigation), claim or demand shall be brought or asserted against any
Section 16 Indemnified Person, such Section 16 Indemnified Person shall promptly
notify Counterparty in writing, and Counterparty, upon request of such
Section 16 Indemnified Person, shall retain counsel reasonably satisfactory to
such Section 16 Indemnified Person to represent such Section 16 Indemnified
Person and any others Counterparty may designate in such proceeding and shall
pay the fees and expenses of such counsel related to such proceeding.
Counterparty shall be relieved from liability to the extent that

15



--------------------------------------------------------------------------------



 



such Section 16 Indemnified Person fails to promptly notify Counterparty of any
action commenced against it in respect of which indemnity may be sought
hereunder; provided, that failure to notify Counterparty (i) shall not relieve
Counterparty from any liability hereunder to the extent it is not materially
prejudiced as a result thereof and (ii) shall not, in any event, relieve
Counterparty from any liability that it may have otherwise than on account of
this paragraph (o). Counterparty shall not be liable for any settlement of any
proceeding effected without its written consent, but if settled with such
consent or if there be a final judgment for the plaintiff, Counterparty agrees
to indemnify any Section 16 Indemnified Person from and against any loss or
liability by reason of such settlement or judgment. Counterparty shall not,
without the prior written consent of each Section 16 Indemnified Person, effect
any settlement of any pending or threatened proceeding in respect of which any
Section 16 Indemnified Person is or could have been a party and indemnity could
have been sought hereunder by any such Section 16 Indemnified Person, unless
such settlement includes an unconditional release of each such Section 16
Indemnified Person from all liability on claims that are the subject matter of
such proceeding on terms reasonably satisfactory to each such Section 16
Indemnified Person. If the indemnification provided for in this paragraph (o) is
unavailable to a Section 16 Indemnified Person or insufficient in respect of any
losses, claims, damages or liabilities referred to therein, then Counterparty,
in lieu of indemnifying such Section 16 Indemnified Person thereunder, shall
contribute to the amount paid or payable by such Section 16 Indemnified Person
as a result of such losses, claims, damages or liabilities. The remedies
provided for in this paragraph (o) are not exclusive and shall not limit any
rights or remedies that may otherwise be available to any Section 16 Indemnified
Person at law or in equity. The indemnity and contribution agreements contained
in this paragraph (o) shall remain operative and in full force and effect
regardless of the termination of any Transaction.
          (p) Early Unwind. In the event the sale of Convertible Notes for any
Transaction hereunder is not consummated with the initial purchasers thereof for
any reason by the close of business in New York City on the Early Unwind Date
set forth in the Confirmation for such Transaction, such Transaction shall
automatically terminate on such Early Unwind Date and (i) such Transaction and
all of the respective rights and obligations of Dealer and Counterparty under
such Transaction shall be cancelled and terminated and (ii) each party shall be
released and discharged by the other party from and agrees not to make any claim
against the other party with respect to any obligations or liabilities of the
other party arising out of and to be performed in connection with such
Transaction either prior to or after such Early Unwind Date.
          (q) Registration. Counterparty hereby agrees that if the Shares (the
“Hedge Shares”) acquired by Dealer for the purpose of hedging its obligations
pursuant to the Transaction, in Dealer’s good faith and reasonable judgment,
cannot be sold in the U.S. public market by Dealer without registration under
the Securities Act, Counterparty shall, at its election: (i) in order to allow
Dealer to sell the Hedge Shares in a registered offering, make available to
Dealer an effective registration statement under the Securities Act to cover the
resale of such Hedge Shares and (A) enter into an agreement, in form and
substance satisfactory to Dealer and Counterparty, substantially in the form of
an underwriting agreement for a registered secondary offering, (B) provide
accountant’s “comfort” letters in customary form for registered offerings of
equity securities, (C) provide disclosure opinions of nationally recognized
outside counsel to Counterparty reasonably acceptable to Dealer, (D) provide
other customary opinions, certificates and closing documents customary in form
for registered offerings of equity securities and (E) afford Dealer a reasonable
opportunity to conduct a “due diligence” investigation with respect to
Counterparty customary in scope for underwritten offerings of equity securities;
provided that if Dealer, in its sole reasonable discretion, is not satisfied
with access to due diligence materials, the results of its due diligence
investigation, or the procedures and documentation for the registered offering
referred to above, then clause (ii) of this section shall apply at the election
of Counterparty; (ii) in order to allow Dealer to sell the Hedge Shares in a
private placement, enter into a private placement agreement substantially
similar to private placement agreements customary for private placements of
equity securities, in form and substance satisfactory to Dealer and
Counterparty, including customary representations, covenants, blue sky and other
governmental filings and/or registrations, indemnities to Dealer, due diligence
rights (for Dealer or any designated buyer of the Hedge Shares from Dealer),
opinions and certificates and such other documentation as is customary for
private placements agreements, all reasonably acceptable to Dealer (in which
case, the Calculation Agent shall make any adjustments to the terms of the
Transaction that are necessary, in its reasonable judgment, to compensate Dealer
for any discount from the public market price of the Shares incurred on the sale
of Hedge Shares in a private placement); or (iii) purchase the Hedge Shares from
Dealer at the price

16



--------------------------------------------------------------------------------



 



displayed under the heading “Bloomberg VWAP” on Bloomberg page PHH.N <equity>
AQR (or any successor thereto) in respect of the period from the scheduled
opening time of the Exchange to the Scheduled Closing Time of the Exchange on
such Valid Day (or if such volume-weighted average price is unavailable, the
market value of one Share on such Valid Day, as determined by the Calculation
Agent using a volume-weighted method) on such Exchange Business Days, and in the
amounts, requested by Dealer; provided, that, for the avoidance of doubt,
Counterparty shall not be required to purchase the Hedge Shares pursuant to this
clause (iii) unless it makes the election to do so hereunder.
          (r) Conversion Rate Adjustments. Counterparty shall provide to Dealer
written notice (such notice, a “Conversion Rate Adjustment Notice”),
concurrently with a public announcement of any transaction or event (a
“Conversion Rate Adjustment Event”) (and at least five Scheduled Trading Days
(as such term is defined in the Indenture) prior to the date the related
adjustment to the Conversion Rate (as such term is defined in the Indenture)
would be effective under the Indenture) that is reasonably expected to lead to
an increase in the Conversion Rate (as such term is defined in the Indenture),
which Conversion Rate Adjustment Notice shall set forth the new, adjusted
Conversion Rate after giving effect to such Conversion Rate Adjustment Event
(the “New Conversion Rate”). In connection with the delivery of any Conversion
Rate Adjustment Notice to Dealer, if prior to public announcement,
(x) Counterparty shall, concurrently with or prior to such delivery, publicly
announce and disclose the Conversion Rate Adjustment Event or (y) Counterparty
shall, concurrently with such delivery, represent and warrant that the
information set forth in such Conversion Rate Adjustment Notice does not
constitute material non-public information with respect to Counterparty or the
Shares.
          (s) Amendments to Definitions. (i) Section 12.6(a)(ii) of the
Definitions is hereby amended by (1) deleting from the fourth line thereof the
word “or” after the word “official” and inserting a comma therefor, and
(2) deleting the semi-colon at the end of subsection (B) thereof and inserting
the following words therefor “or (C) at Dealer’s option, the occurrence of any
of the events specified in Section 5(a)(vii)(1) through (9) of the ISDA Master
Agreement with respect to that Issuer.”
          (ii) Section 12.9(b)(i) of the Definitions is hereby amended by
(1) replacing “either party may elect” with “Dealer may elect” and (2) replacing
“notice to the other party” with “notice to Counterparty” in the first sentence
of such section.
          (t) Role of Agent. Each party agrees and acknowledges that (i) J.P.
Morgan Securities Inc., an affiliate of the Dealer (“JPMSI”), has acted solely
as agent and not as principal with respect to this Transaction and (ii) JPMSI
has no obligation or liability, by way of guaranty, endorsement or otherwise, in
any manner in respect of this Transaction (including, if applicable, in respect
of the settlement thereof). Each party agrees it will look solely to the other
party (or any guarantor in respect thereof) for performance of such other
party’s obligations under this Transaction.
          12. Addresses for Notice:

         
 
  If to Dealer:   JPMorgan Chase Bank, National Association
 
      4 New York Plaza, Floor 18
 
      New York, NY 10004-2413
 
      Attention: Mariusz Kwasnik

 
      Title: Operations Analyst, EDG Corporate Marketing
 
      Telephone No: (212) 623-7223
 
      Facsimile No: (212) 623-7719
 
       
 
  If to Counterparty:   PHH Corporation
 
      3000 Leadenhall Road,
 
      Mt. Laurel New Jersey 08054
 
      Fax: (856) 917-4278
 
      Attention: Treasurer

17



--------------------------------------------------------------------------------



 



          13. Accounts for Payment:

           To Dealer:   JPMorgan Chase Bank, National Association, New York    
  ABA: 021 000 021       Favour: JPMorgan Chase Bank, National Association –
London       A/C: 0010962009 CHASUS33          To Counterparty:   JP Morgan
Chase       ABA 021 000 021       PHH Corporation       Account number 323018688

          14. Delivery Instructions:
          Unless otherwise directed in writing, any Share to be delivered
hereunder shall be delivered as follows:

           To Counterparty:   Counterparty to advise.


18



--------------------------------------------------------------------------------



 



            Yours sincerely,

J.P. MORGAN SECURITIES INC., AS AGENT
FOR JPMORGAN CHASE BANK, NATIONAL
ASSOCIATION
      By:   /s/ Santosh Sreenivasan         Authorized Signatory        Name:
Santosh Sreenivasan     

          Confirmed as of the
date first above written:


PHH CORPORATION
    By:   /s/ Sandra E. Bell       Name:   Sandra E. Bell      Title:   EVP &
CFO     

JPMorgan Chase Bank, National Association
Organised under the laws of the United States as a National Banking Association
Main Office 1111 Polaris Parkway, Columbus, Ohio 43271
Registered as a branch in England & Wales branch No. BR000746
Registered Branch Office 125 London Wall, London EC2Y 5AJ
Authorised and regulated by the Financial Services Authority

 



--------------------------------------------------------------------------------



 



EXHIBIT A
CONFIRMATION

     
Date:
  [                    ], 20[___]
 
   
To:
  PHH Corporation (“Counterparty”)
 
   
Facsimile:
  (856) 917-4278
 
   
Attention:
  Treasurer
 
   
From:
  JPMorgan Chase Bank, National Association, London Branch (“Dealer”)
 
   
Facsimile:
  (212) 622-8534

Transaction Reference Number:
          The purpose of this communication (this “Confirmation”) is to set
forth the terms and conditions of the above-referenced Transaction entered into
on the Trade Date specified below between you and us. This Confirmation
supplements, forms a part of, and is subject to the Master Terms and Conditions
for Convertible Bond Hedging Transactions between JPMorgan Chase Bank, National
Association, London Branch and PHH Corporation dated as of September 23, 2009
(as amended from time to time, the “Master Confirmation”).
          1. The definitions and provisions contained in the Definitions (as
such term is defined in the Master Confirmation) and in the Master Confirmation
are incorporated into this Confirmation. In the event of any inconsistency
between those definitions and provisions and this Confirmation, this
Confirmation will govern.
          2. The particular Transaction to which this Confirmation relates is
entered into as part of an integrated hedging transaction of the Convertible
Notes pursuant to the provisions of Treasury Regulation Section 1.1275-6.
          3. The particular Transaction to which this Confirmation relates shall
have the following terms:

     
Trade Date:
  [                    ], 20[_____]
 
   
Effective Date:
  The closing date for the initial issuance of the Convertible Notes
 
   
Premium:
  USD [__________]
 
   
Premium Payment Date:
  The Effective Date
 
   
Convertible Notes:
  4.00% Convertible Senior Notes due 2014, offered
 
  pursuant to a Preliminary Offering Memorandum dated
 
  as of September 23, 2009 and issued pursuant to the
 
  Indenture.

JPMorgan Chase Bank, National Association
Organised under the laws of the United States as a National Banking Association
Main Office 1111 Polaris Parkway, Columbus, Ohio 43271
Registered as a branch in England & Wales branch No. BR000746
Registered Branch Office 125 London Wall, London EC2Y 5AJ
Authorised and regulated by the Financial Services Authority

A-1



--------------------------------------------------------------------------------



 



     
Number of Units:
  The number of Convertible Notes in denominations of USD1,000 principal amount
issued by
 
  Counterparty on the closing date for the initial issuance of the Convertible
Notes.
 
   
Strike Price:
  As of any date, an amount in USD, rounded to the nearest cent (with 0.5 cents
being rounded
 
  upwards), equal to USD1,000 divided by the Unit Entitlement.
 
   
Applicable Percentage:
  44%
 
   
Number of Shares:
  The product of the Number of Units, the Unit Entitlement and the Applicable
Percentage.
 
   
Expiration Date:
  September 1, 2014
 
   
Unit Entitlement:
  As of any date, a number of Shares per Unit equal to the Conversion Rate (as
defined in the
 
  Indenture, but without regard to any adjustments to the Conversion Rate
pursuant to the Excluded
 
  Provisions of the Indenture).
 
   
Indenture:
  Indenture to be dated as of September 29, 2009 by and between Counterparty and
The Bank of New
 
  York Mellon, as trustee, pursuant to which the Convertible Notes are to be
issued. For the
 
  avoidance of doubt, references herein to sections of the Indenture are based
on the draft of the
 
  Indenture most recently reviewed by the parties at the time of execution of
this Confirmation.
 
  If any relevant sections of the Indenture are changed, added or renumbered
following execution
 
  of this Confirmation but prior to the execution of the Indenture, the parties
will amend this
 
  Confirmation in good faith to preserve the economic intent of the parties.
 
   
Net Share Provision:
  Section 5.04(a)(ii) and Section 5.04(b) (without duplication) of the
Indenture.
 
   
Excluded Provisions:
  Sections 5.02, 5.06(g) and 5.17 of the Indenture.
 
   
Dilution Provisions:
  Sections 5.06(a), (b), (c), (d), (e) and (l) of the Indenture
 
   
Merger Provision:
  Section 5.12 of the Indenture
 
   
Tender Offer Provision:
  Section 5.06(e) of the Indenture.
 
   
Make-Whole Provisions:
  Section 5.02 of the Indenture.
 
   
Fundamental Change Provisions:
  Section 4.01 of the Indenture.
 
   
Early Unwind Date:
  September 29, 2009, or such later date as agreed by the parties hereto.

A-2



--------------------------------------------------------------------------------



 



          3. Please confirm that the foregoing correctly sets forth the terms of
our agreement by executing this Confirmation and returning it to EDG
Confirmation Group, J.P. Morgan Securities Inc., 277 Park Avenue, 11th Floor,
New York, NY 10172-3401, or by fax to (212) 622 8519.

            Yours sincerely,

J.P. MORGAN SECURITIES INC., AS AGENT
FOR JPMORGAN CHASE BANK, NATIONAL
ASSOCIATION
      By:           Authorized Signatory        Name:     

          Confirmed as of the
date first above written:


PHH CORPORATION
    By:         Name:         Title:        

JPMorgan Chase Bank, National Association
Organised under the laws of the United States as a National Banking Association
Main Office 1111 Polaris Parkway, Columbus, Ohio 43271
Registered as a branch in England & Wales branch No. BR000746
Registered Branch Office 125 London Wall, London EC2Y 5AJ
Authorised and regulated by the Financial Services Authority

 